DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8, and 15 were modified in an amendment filed on June 9, 2022.
Claims 1-20 are pending and are rejected under 35 U.S.C. § 103.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kishore et al. (U.S. Patent Publication No. 2015/0160969) in view of Branson et al. (U.S. Patent Publication No. 2008/0256384) in further view of Boston et al. (U.S. Patent No. 8,836,964) and Li et al. (U.S. Patent No. 9,576,037).

Claim 1
Regarding claim 1, Kishore discloses:
 A method, comprising: 
receiving, by a device, error data identifying an error associated with a data processing job scheduled to be performed by a data processing platform (Kishore: ¶ [0006]; ¶ [0009]); 
determining, by the device, that the error is based on input data not being available for the data processing platform (Kishore: ¶ [0006]; ¶ [0009]); and
determining, by the device and based on an upcoming processing job based on a data processing job schedule, an expected location of the input data (Kishore: ¶ [0032]-[0033]; ¶ [0041]-[0043]).

Further regarding claim 1, Kishore does not explicitly disclose, but Branson teaches:
determining, by the device, a measure of priority associated with the data processing job (Branson: ¶ [0092]-[0095]; ¶ [0109] (determination of priority for affected applications/tasks and performance of failover based on priority)); and
performing, by the device, an action to correct the error, based on the expected location of the input data and the measure of priority (Branson: ¶ [0092]-[0095]; ¶ [0109] (determination of priority for affected applications/tasks and performance of failover based on priority)).

Kishore teaches detecting and identifying a job as invalid due to it receiving invalid or missing input data (Kishore: ¶ [0006]; ¶ [0009]), and identifying both antecedent jobs (which feed data to the identified invalid job) and dependent jobs (which receive data from the identified invalid job) (Kishore: ¶ [0032]-[0033]; ¶ [0041]-[0043]).  Kishore defines a “job” as including “any defined and scheduled processing task that performs an operation (or a sequence of operations) on source data to produce output data.”  The identification of antecedent and dependent jobs taught by Kishore corresponds to the determination of an expected location of the input data based on an upcoming processing job based on a data processing job schedule (i.e., the sources of input data for scheduled jobs) in the claim.  However, Kishore does not explicitly teach determining a priority and performing a corrective action based on the priority as described in the claim.  Branson teaches determination of priority for affected applications/tasks and performance of failover based on priority (Branson: ¶ [0092]-[0095]; ¶ [0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prioritize and failover failed tasks, such as taught by Branson, in conjunction with error handling of scheduled jobs as taught by Kishore.  One of ordinary skill in the art would be motivated to do so in order to dynamically adjust resource allocations to support the highest priority jobs first within a site (Branson: ¶ [0105]).

Further regarding claim 1, Kishore in view of Branson does not explicitly disclose, but Boston teaches:
wherein performing the action comprises: prioritizing handling the error based on the measure of priority relative to handling another error for another data processing job with another measure of priority (Boston: Col. 3, Lines 58-67).

	Kishore in view of Branson teaches determination of priority for affected applications/tasks and performance of failover based on priority (Branson: ¶ [0092]-[0095]; ¶ [0109]), which corresponds to determining a priority for applications/tasks and performing a corrective action based on the priority as described in the independent claims.  However, Kishore in view of Branson does not teach prioritization of multiple errors as required by the amended independent claims.  Boston teaches prioritizing errors to be reconciled during a job run based on an associated tolerance setting (Boston: Col. 3, Lines 58-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that errors can be prioritized, such as taught by Boston, in conjunction with error handling of scheduled jobs as taught by Kishore in view of Branson.  The combination of error prioritization taught by Boston and the job/task prioritization taught by Kishore in view of Branson would reasonably suggest to one of ordinary skill in the art the prioritization of error handling for affected applications/tasks based on both job/task priority and error priority.  One of ordinary skill in the art would be motivated to do so in order to allow errors for higher priority jobs/tasks to be handled more quickly and efficiently.

Further regarding claim 1, Kishore in view of Branson and Boston does not explicitly disclose, but Li teaches:
checking a format of particular input data associated with the expected location of the input data to determine whether the particular input data would produce errors (Li: Col. 6, Lines 33-67).

	Kishore in view of Branson and Boston teaches that output data from different jobs can be in different formats (Kishore: ¶ [0035]), but does not explicitly teach checking the format of input data as required by the amended independent claims.  Li teaches determining data quality issues for data processing jobs by contributing factors to detected errors based on data lineage information, data, and schemas (Li: Col. 6, Lines 33-67).  The data lineage information and schema correspond to the associated location and format, respectively, of the input data in the claim.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to check the schema (format) of data being passed between processing steps (identified via the data lineage information), such as taught by Li, in conjunction with error handling of scheduled jobs as taught by Kishore in view of Branson and Boston.  One of ordinary skill in the art would be motivated to do so in order to more readily identify and fix the root cause of a given data quality issue (Li: Col. 6, Lines 61-67).

Claims 2-7
Regarding claim 2, Kishore in view of Branson, Boston, and Li discloses:
The method of claim 1, further comprising: 
requesting, from a data source and prior to receiving the error data, the input data; and wherein receiving the error data comprises: receiving the error data based on requesting the input data (Kishore: ¶ [0006]; ¶ [0009] (receipt of missing or incorrect input data)).

Regarding claim 3, Kishore in view of Branson, Boston, and Li discloses:
The method of claim 1, further comprising: 
producing escalation data indicating that the input data is not available at the expected location; and providing, to another device associated with providing the input data, the escalation data (Kishore: ¶ [0109] (use of retrieved checkpointed state information and data values to reinstantiate application on a different site)).

Regarding claim 4, Kishore in view of Branson, Boston, and Li discloses:
The method of claim 1, further comprising: 
determining, based on the data processing job schedule, that the data processing job is scheduled for a particular time (Kishore: ¶ [0033] (job is a scheduled processing task)); 
determining, prior to the particular time, whether the input data is available at the expected location (Kishore: ¶ [0041]-[0042] (determination of dependencies to find jobs that depend on a failed job but are not running yet)); and 
wherein receiving the error data comprises: receiving the error data based on determining that the input data is not available at the expected location (Kishore: ¶ [0041]-[0042] (determination of dependencies to find jobs that depend on failed job but are not running yet)).

Regarding claim 5, Kishore in view of Branson, Boston, and Li discloses:
The method of claim 1, wherein performing the action comprises: 
providing, based on the measure of priority meeting a threshold measure of priority, another device with data identifying the expected location to permit the other device to escalate obtaining the input data based on the data identifying the expected location (Branson: ¶ [0092]-[0095]; ¶ [0109] (determination of priority for affected applications/tasks and performance of failover based on priority)).

Regarding claim 6, Kishore in view of Branson, Boston, and Li discloses:
The method of claim 1, further comprising: 
identifying a data source associated with the input data; and providing the data source with a request for the input data (Branson: ¶ [0109] (connecting reinstantiated applications to input stream)).

Regarding claim 7, Kishore in view of Branson, Boston, and Li discloses:
The method of claim 6, wherein providing the data source with the request comprises: 
providing the data source with the request via an application programming interface (API) call to an application server associated with the data source (Branson: ¶ [0058]-[0059] (use of universal interface for communication; the "pull" mode interface is used during failover to retrieve information)).

Claim 8
Regarding claim 8, Kishore discloses:
A device, comprising:
one or more memories (Kishore: ¶ [0046]-[0047]; ¶ [0051]); and
one or more processors communicatively coupled to the one or more memories (Kishore: ¶ [0046]-[0047]; ¶ [0051]), configured to: 
receive error data identifying an error associated with a data processing job scheduled to be performed by a data processing platform (Kishore: ¶ [0006]; ¶ [0009]); 
determine that the error is based on input data not being available for the data processing platform (Kishore: ¶ [0006]; ¶ [0009]); and
determine, based on an upcoming processing job based on a data processing job schedule, an expected location of the input data (Kishore: ¶ [0006]; ¶ [0009]).

 Further regarding claim 8, Kishore does not explicitly disclose, but Branson teaches:
determine a measure of priority associated with the data processing job (Branson: ¶ [0092]-[0095]; ¶ [0109] (determination of priority for affected applications/tasks and performance of failover based on priority)); and 
perform an action to correct the error, based on the expected location of the input data and the measure of priority (Branson: ¶ [0092]-[0095]; ¶ [0109] (determination of priority for affected applications/tasks and performance of failover based on priority)).

Kishore teaches detecting and identifying a job as invalid due to it receiving invalid or missing input data (Kishore: ¶ [0006]; ¶ [0009]), and identifying both antecedent jobs (which feed data to the identified invalid job) and dependent jobs (which receive data from the identified invalid job) (Kishore: ¶ [0032]-[0033]; ¶ [0041]-[0043]).  Kishore defines a “job” as including “any defined and scheduled processing task that performs an operation (or a sequence of operations) on source data to produce output data.”  The identification of antecedent and dependent jobs taught by Kishore corresponds to the determination of an expected location of the input data based on an upcoming processing job based on a data processing job schedule (i.e., the sources of input data for scheduled jobs) in the claim.  However, Kishore does not explicitly teach determining a priority and performing a corrective action based on the priority as described in the claim.  Branson teaches determination of priority for affected applications/tasks and performance of failover based on priority (Branson: ¶ [0092]-[0095]; ¶ [0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prioritize and failover failed tasks, such as taught by Branson, in conjunction with error handling of scheduled jobs as taught by Kishore.  One of ordinary skill in the art would be motivated to do so in order to dynamically adjust resource allocations to support the highest priority jobs first within a site (Branson: ¶ [0105]).

Further regarding claim 8, Kishore in view of Branson does not explicitly disclose, but Boston teaches:
wherein the one or more processors, to perform the action, are configured to: 
prioritize handling the error based on the measure of priority relative to handling another error for another data processing job with another measure of priority (Boston: Col. 3, Lines 58-67).

	Kishore in view of Branson teaches determination of priority for affected applications/tasks and performance of failover based on priority (Branson: ¶ [0092]-[0095]; ¶ [0109]), which corresponds to determining a priority for applications/tasks and performing a corrective action based on the priority as described in the independent claims.  However, Kishore in view of Branson does not teach prioritization of multiple errors as required by the amended independent claims.  Boston teaches prioritizing errors to be reconciled during a job run based on an associated tolerance setting (Boston: Col. 3, Lines 58-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that errors can be prioritized, such as taught by Boston, in conjunction with error handling of scheduled jobs as taught by Kishore in view of Branson.  The combination of error prioritization taught by Boston and the job/task prioritization taught by Kishore in view of Branson would reasonably suggest to one of ordinary skill in the art the prioritization of error handling for affected applications/tasks based on both job/task priority and error priority.  One of ordinary skill in the art would be motivated to do so in order to allow errors for higher priority jobs/tasks to be handled more quickly and efficiently.

Further regarding claim 8, Kishore in view of Branson and Boston does not explicitly disclose, but Li teaches:
check a format of particular input data associated with the expected location of the input data to determine whether the particular input data would produce errors (Li: Col. 6, Lines 33-67).

	Kishore in view of Branson and Boston teaches that output data from different jobs can be in different formats (Kishore: ¶ [0035]), but does not explicitly teach checking the format of input data as required by the amended independent claims.  Li teaches determining data quality issues for data processing jobs by contributing factors to detected errors based on data lineage information, data, and schemas (Li: Col. 6, Lines 33-67).  The data lineage information and schema correspond to the associated location and format, respectively, of the input data in the claim.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to check the schema (format) of data being passed between processing steps (identified via the data lineage information), such as taught by Li, in conjunction with error handling of scheduled jobs as taught by Kishore in view of Branson and Boston.  One of ordinary skill in the art would be motivated to do so in order to more readily identify and fix the root cause of a given data quality issue (Li: Col. 6, Lines 61-67).

Claims 9-14
	Claims 9-14 contain limitations for a device which are similar to the limitations recited for the method in claims 2-7, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 15-20
	Claims 15-20 contain limitations for a computer readable medium and computer instructions which are similar to the limitations recited for the method in claims 1-6, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.



Response to Arguments – Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on June 9, 2022) with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  Regarding the rejection of the independent claims, Applicant presents arguments that the combination of Kishore, Branson, and Boston does not teach “performing, by the device, an action to correct the error, based on the expected location of the input data and the measure of priority, wherein performing the action comprises: prioritizing handling the error based on the measure of priority relative to handling another error for another data processing job with another measure of priority, and checking a format of particular input data associated with the expected location of the input data to determine whether the input data would produce errors” (emphasis added) as recited in the amended claim 1.  
Upon further consideration, the Examiner agrees.  Kishore in view of Branson and Boston teaches that output data can be in various formats, but does not explicitly teach checking formats of input data to determine errors as specified in the amended claim.  Therefore, the rejection under 35 U.S.C. § 103 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kishore, Branson, Boston, and Li, as detailed above.
Accordingly, claims 1-20, as amended, are rejected under 35 U.S.C. § 103 as detailed above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rabe et al. (U.S. Patent No. 9,558,445) and Hochwarth et al. (U.S. Patent Publication No. 2014/0012830) both teach validation of input data, including validation of the input data format, and are relevant to the limitation for checking the format of input data in the amended independent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113